DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joseph ‘921.
	There is disclosed in Joseph a beverage distribution apparatus, comprising: an envelope casing 10 presenting a portion configured in a “generally handgun” shape, wherein the portion can be grasped by a human hand and held; a fluid connection 30 for connection of a pressurized fluid line (col. 7, lns. 12-15) that provides fluid connection to the envelope casing; a beverage discharge 40, 52; a portion collection disposition 14 for collecting an individual portion 15 of an edible substance, the collection disposition being disposed downstream of the fluid connection and upstream of the beverage discharge; a closing disposition 11 that can be moved in a swiveling (pivoting) direction relative to the envelope casing between an open position where the portion collection disposition is open, and closed position where the portion collection disposition is closed in a liquid-tight manner, the closing disposition forming closing element or lever (at a distal end thereof); and an actuation disposition 13 including a start actuation element (touch screen buttons) to provide a start of the beverage preparation cycle, wherein the start actuation element is arranged in such a manner that it can be actuated by the same hand that holds or grasps the envelope casing.
Allowable Subject Matter
Claims 12-15 are allowed.
Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the Joseph reference fails to teach a hand-held device.
It should be noted that applicant recites, in the claim 1 preamble, that the beverage distribution disposition is “adapted” for preparing beverage while being “hand-held”. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. The “envelop casing” 10 of Joseph can be grasped by and hand and can be used while being held in a user hand with the disconnection of the envelop casing from its support structure.
Applicant argues that the Joseph fails to teach a handgun shape for the envelop casing.
It should be noted that the phrase “handgun shape” fails to define any specific structural arrangement. Hand guns come in a variety of different shapes and sizes.
Applicant argues that Joseph fails to teach an actuation element that “is arranged to be actuated by the same hand that holds the envelope casing and is configured in a trigger-shape, a button-shape, or similar shape, so that said actuation element can be actuated by a single finger”.
Joseph discloses an actuation element in the form of a touch screen which has button positions configured to be engaged by the finger of a user. Such an arrangement of the touch screen buttons, and there location on the actuation disposition would allow them to be actuated by a single hand that is in contact with the envelope casing. 
It should be further noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761